                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: _________________
                                                                    DATE FILED: __5/28/2021__

               -against-
                                                                               18 Cr. 219-6 (AT)
CATALINO LOPEZ,
                                                                                      ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The Court shall hold a sentencing for Defendant Catalino Lopez in person on June 9, 2021, at

1:00 p.m., subject to any scheduling constraints at Defendant’s detention facility.

       In light of the ongoing COVID-19 pandemic, all individuals seeking entry to 500 Pearl Street

must complete a questionnaire and have their temperature taken before being allowed entry into the

courthouse. To gain entry to 500 Pearl Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-

       %20Public Media v.5.pdf.

       All individuals must practice social distancing at all times in the courthouse. Individuals must

wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas, gaiters, and

masks with valves are not permitted.

       By June 2, 2021, counsel must advise the Court of how many spectators will attend the

proceeding. The parties must advise the Court by the same date how many individuals will be seated

at counsel’s tables. Special accommodations may need to be made if more than ten spectators are

expected to attend, or more than three individuals are expected to be seated at each counsel’s table.
       Members of the press and public who are not able to attend the proceeding may access the audio

feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering

access code 5598827.


       SO ORDERED.

Dated: May 28, 2021
       New York, New York




                                                   2
